

115 HR 4104 IH: To amend title XVIII of the Social Security Act to extend the additional temporary exception from the Medicare site-neutral inpatient payment rate to additional DRG codes for severe wound discharges from long-term care hospitals.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4104IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Harper introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to extend the additional temporary exception from the Medicare site-neutral inpatient payment rate to additional DRG codes for severe wound discharges from long-term care hospitals. 
1.Extending additional temporary exception from Medicare site-neutral IPPS payment rate to additional severe wound discharges LTCH DRG codesSection 1886(m)(6)(G)(i)(II) of the Social Security Act (42 U.S.C. 1395ww(m)(6)(G)(i)(II)) is amended by striking MS–LTCH–DRG 602, 603, 539, or 540 and inserting MS–LTCH–DRG 981, 579, 592, 593, 602, 603, 539, or 540.   